Response to Arguments

Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive.
The independent claims have been amended to state that each carrier segment is used to receive a respective PDSCH.  Applicant argues that this is not taught by the prior art.  The Examiner respectfully disagrees.  Applicant’s arguments point to paragraph 76 of Charbit et al., which discloses that a base station may schedule DM RS as well as PDSCH if there is data to transmit to the mobile terminal.  Applicant argues that this is evidence that the DM RS of Charbit et al. is not disclosed to correspond to a respective PDSCH, as claimed.  On the contrary, this disclosure of Charbit et al. is consistent with the known user of a DM RS for channel estimation of a corresponding PDSCH.  Applicant’s arguments also state that citation to Charbit et al. employing LTE standards does not make these claim features obvious; however, the Examiner believes that an understanding of the well-known use of DM-RS as defined within the LTE standards is useful for understanding the context of the teachings of Charbit et al., since Charbit et al. uses the LTE standards.  A DM-RS is known in the art, as defined by the LTE standards, to correspond to a transmitted channel wherein the DM-RS is used for channel estimation of the corresponding channel.  For example, the 3GPP TS 36.211 v10.2.0 document cited by Applicant’s IDS filed 4/6/20 is an LTE technical specification that defines various reference signals used in the downlink including UE-specific reference signals, DM-RS (See section 6.10 on page 75 of the 3GPP document).  This 3GPP document also discloses the UE-specific reference signals, i.e. the DM-RS, being supported for transmission of a corresponding PDSCH and only being transmitted on resource blocks upon which the corresponding PDSCH is mapped.  Thus, it is clear from the LTE standards that the DM-RS corresponds to a respective PDSCH and is only transmitted if the respective PDSCH is mapped.  Paragraph 76 of Charbit et al. relates to this same relationship between the DM RS and PDSCH.  Specifically, Charbit et al. teaches that the DM RS as well as the PDSCH are scheduled if there is data to transmit to the mobile terminal.  Conversely, if there is no data to be transmitted to the mobile terminal, the PDSCH does not need to be scheduled and a corresponding DM RS also does not need to be scheduled.  Since, as known in the standards, the DM RS corresponds to a respective PDSCH and is used in receiving the respective PDSCH, a DM RS is scheduled if there is a corresponding PDSCH transmission scheduled, as taught by Charbit et al.  Thus, it is clear from both the teachings of Charbit et al. and the known use of a DM-RS as defined by the LTE standards upon which Charbit et al. relies, that a downlink DM-RS corresponds to a respective PDSCH.  Therefore, Charbit et al. does teach a DM-RS mapping for a respective PDSCH, as claimed.
Receipt of a request for consideration under the After Final Consideration Pilot Program 2.0 is acknowledged; however, since the amended claim limitations are not deemed to overcome the rejections based on the previously cited prior art, this After Final Amendment is treated under pre-pilot procedure.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461